Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9/8/2021 has been entered. Claims 1-14 are pending in the present application.  Claim 1 and 8 are currently amended. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the new combinations of references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 2, 6, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Histake US20050206814 in view of Okazaki US20100026937 in further view of Hara US8373829B2.
Regarding claim 1, Histake teaches a viewing angle switchable display apparatus (fig. 1), comprising:
a display panel (3), comprising a lower polarizer (41);

an electrically controlled light scattering switching device (4), comprising two second transparent substrates (81, 82, [0053]), two second transparent conductive layers (85a, 85b, [0053]) located between the two second transparent substrates (81, 82) and an electronically controlled polymer material layer (83, [0056]) located between the two second transparent conductive layers (85a, 85b); and
a backlight module (51), wherein the electrically controlled light scattering switching device (4) is located between the display panel (3) and the backlight module (51).
However, Histake does not explicitly disclose the display panel having an upper polarizer, the electronically controlled viewing angle switching device having a first polarizer, and when the electrically controlled viewing angle switching device is turned off, optical axes of the liquid crystal molecules are parallel or perpendicular to a transmission axis of the first polarizer.
Okazaki teaches the display panel (fig. 1) having an upper polarizer (209), the electronically controlled viewing angle switching device (2, fig. 11A) having a first polarizer (polarizer laminated on substrate 91; [0008]-[0009]), and when the electrically controlled viewing angle switching device (fig. 11A) is turned off (no voltage; [0009]), optical axes (long molecular axes; [0009]) of the liquid crystal molecules (93) are parallel or perpendicular to a transmission axis (94) of the first polarizer (polarizer laminated on substrate 91)(see fig. 11A) for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing angle switchable display apparatus of Histake with the viewing angle switching device of Okazaki for the purpose of providing a viewing angle control device capable of switching dynamically between a wide viewing angle and a narrow viewing angle by using birefringence of liquid crystal ([0006]).
Histake and Okazaki also do not explicitly disclose the backlight module comprising a light guide plate, a reflection sheet and a filter sheet, the filter sheet is located between the light guide plate and the reflection sheet, and the filter sheet is adapted to reduce light beams reflected back to the light guide plate by the reflection sheet.
Hara teaches the backlight module (fig. 10b) comprising a light guide plate (L), a reflection sheet (R) and a filter sheet (D), the filter sheet (D) is located between the light guide plate (L) and the reflection sheet (R) (see fig. 10b), and the filter sheet (D) is adapted to reduce light beams reflected back to the light guide plate (L) by the reflection sheet (R) (Embodiment 20, col. 6, l. 8-15) for the purpose of providing a light source less in absorption loss due to repetition of light reflection and the like (col. 2, l. 39-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing angle switchable display apparatus of Histake with the backlight module of Hara for the purpose of providing a light source less in absorption loss due to repetition of light reflection and the like (col. 2, l. 39-43).
Regarding claim 2, Histake, Okazaki, and Hara teach the viewing angle switchable display apparatus according to claim 1, Histake further teaches wherein the display panel (3) is located between the electrically controlled viewing angle switching device (1) and the electrically controlled light scattering switching device (4)(see fig. 1).
Regarding claim 6, Histake, Okazaki, and Hara teach the viewing angle switchable display apparatus according to claim 1, Histake further teaches the electrically controlled viewing angle switching device (1), the display panel (3) and the electrically controlled light scattering switching device (4).
However, Histake does not explicitly disclose wherein the electrically controlled viewing angle switching device is located between the display panel and the electrically controlled light scattering switching device.
Okazaki teaches the controlled viewing angle switching device (2) and the display panel (1) can be interchanged in positioning hence the electrically controlled viewing angle switching device may be located between the display panel and the electrically controlled light scattering switching device (see figs. 1) for the purpose of providing a viewing angle control device capable of switching dynamically between a wide viewing angle and a narrow viewing angle by using birefringence of liquid crystal ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include interchanged in positioning on the panels for the purpose of providing a viewing angle control device capable of switching dynamically between a wide viewing angle and a narrow viewing angle by using birefringence of liquid crystal ([0006]).
Regarding claim 7, Histake, Okazaki, and Hara teach the viewing angle switchable display apparatus according to claim 1, Histake further teaches wherein the electronically controlled polymer material layer (83) comprises polymer dispersed liquid crystal, polymer network liquid crystal or a composition containing dual frequency liquid crystal and reactive mesogen ([0089]).
Regarding claim 8, Histake, Okazaki, and Hara teach the viewing angle switchable display apparatus according to claim 1, Histake further teaches wherein the backlight module (51; [0051]-[0052]) further comprises a light source (53) and a reverse prism film (55), the light source (53) is located at a side of the light guide plate (52), and the light guide plate (52) is located between the reverse prism film (55) and the reflection sheet (54).
Regarding claim 9, Histake, Okazaki, and Hara teach the viewing angle switchable display apparatus according to claim 8, Hara teaches wherein the filter sheet (D) is a translucent film containing a light absorbing material, an absorptive polarizer or a composite polarizer composed of an absorptive polarizer and a reflective polarizer (co. 32, l. 39-40; col. 33, l. 6-33).
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Histake US20050206814 in view of Okazaki US20100026937 in further view of Hara US8373829B2 in view of Cho US 20150208537.
Regarding claim 3, Histake, Okazaki, and Hara teach the viewing angle switchable display apparatus according to claim 2, however do not explicitly disclose wherein one of the two first transparent substrates which is far away from the display panel is a reinforced glass substrate.
Cho teaches wherein one of the first transparent substrates (410) which is far away from the display panel (100) is a reinforced glass substrate for the purpose of strengthening the glass display ([0039], figs 2, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a reinforced glass substrate for the purpose of strengthening the glass display ([0039]).
 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Histake US20050206814 in view of Okazaki US20100026937 in further view of Hara US8373829B2 in view of Liu US20170213874.
Regarding claim 4, Histake, Okazaki, and Hara teach the viewing angle switchable display apparatus according to claim 2, Histake further teaches a touch sensing element (17a, 17b; [0043], [0086]), located between the first polarizer (42) and one of the two first transparent substrates (11) which is far away from the display panel (3).
However, Histake, Okazaki, and Hara do not explicitly disclose a decoration layer, located on the electrically controlled viewing angle switching device, wherein the first polarizer is located between the decoration layer and the touch sensing element.
Liu teaches a decoration layer [0038], wherein the first polarizer (32) is located between the decoration layer [0038] and the touch sensing element (33, see fig. 12) for the purpose of shielding light in the display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the decoration layer for the purpose of shielding light in the display.
Regarding claim 5, Histake, Okazaki, and Hara teach the viewing angle switchable display apparatus according to claim 2, Histake further teaches a touch sensing element (17a, 17b; [0043], [0086]), located on the first polarizer (42).
However, Histake, Okazaki, and Hara do not explicitly disclose a decoration layer, located on the touch sensing element, wherein the touch sensing element is located between the decoration layer and the first polarizer.
Liu teaches a decoration layer [0038], in the configuration that the first polarizer (32) is located between the decoration layer [0038] and the touch sensing element (33, see fig 12) for the purpose of shielding light in the display. It would be obvious as a matter of design choice to locate the touch sensing element between the decoration layer and the first polarizer since the decorative layer is a light shielding layer and it shields light in the display. The layer configuration does not solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the decorative layer as a light shielding layer for the purpose of shielding light in the display.
  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Histake US20050206814 in view of Okazaki US20100026937 in further view of Hara US8373829B2 in view of Do US 20150346532.
Regarding claim 10, Histake, Okazaki, and Hara teach the viewing angle switchable display apparatus according to claim 1, however do not explicitly disclose a polarized viewing angle control element, located above the backlight module and comprising a phase retardation film and a second polarizer, wherein the second polarizer is disposed on a side of the phase retardation film which is far away from the display panel.
Do teaches in fig 1 a polarized viewing angle control element (500), located above the backlight module (450) and comprising a phase retardation film (520) and a second polarizer (530), wherein the second polarizer (530) is disposed on a side of the phase retardation film (520) which is far away from the display panel (350)(see fig. 1) for the purpose of for the purpose of controlling and preventing light transmittance from being lowered in the narrow viewing angle mode ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the polarized viewing angle control element for the purpose of controlling and preventing light transmittance from being lowered in the narrow viewing angle mode ([0009]).
Regarding claim 11, Histake, Okazaki, Hara, and Do teach the viewing angle switchable display apparatus according to claim 10, Do teaches wherein the phase retardation film (520) is an O-plate, a C-plate or a composite plate composed of an O-plate and a C-plate ([0033]).
 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Histake US20050206814 in view of Okazaki US20100026937 in further view of Hara US8373829B2 in view of Nakamura US20150277012.
Regarding claim 12, Histake, Okazaki, and Hara teach the viewing angle switchable display apparatus according to claim 1, however do not explicitly disclose a polarized viewing angle control element, located between a light guide plate and a reflection sheet, wherein the polarized viewing angle control element comprises two third polarizers and a phase retardation film located between the two third polarizers.
Nakamura teaches a polarized viewing angle control element (100), located between a light guide plate (light guide plate of 300; [0118]) and a reflection sheet, wherein the polarized viewing angle control element (100) comprises two third polarizers (10, 30) and a phase retardation film (retardation layer; [0109]) located between the two third polarizers (10, 30; [0109]  for the purpose of provide an optical member that can realize a liquid crystal display apparatus that is excellent in mechanical strength and suppressed in color shift ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the layers for the purpose of providing an optical member that can realize a liquid crystal display apparatus that is excellent in mechanical strength and suppressed in color shift ([0007]).
Regarding claim 13, Histake, Okazaki, and Hara teach the viewing angle switchable display apparatus according to claim 12, Histake further teaches wherein each of the two third polarizers (10, 30) is an absorptive polarizer or a reflective polarizer ([0024]; [0032]), and the phase retardation film (retardation layer; [0109]) is an O-plate or a C-plate ([0110], [0112]).
Regarding claim 14, Histake, Okazaki, and Hara teach the viewing angle switchable display apparatus according to claim 12, Histake further teaches wherein each of the two third polarizers is an absorptive polarizer (10; [0024]), the phase retardation film is an O-plate or a C-plate (retardation layer; [0110], [0112]), and the polarized viewing angle control element further (100) comprises a reflective polarizer (30) located on a side of the polarized viewing angle control element (100) which is adjacent to the light guide plate (light guide plate of 300; [0118])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                                           

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871